DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 10/25/2021 to the Office Action mailed on 09/15/2021 is acknowledged.

Claim Status
Claims 27-31 are pending. 
Claims 27 and 29-31 are currently amended.
Claims 1, 6-13,  18, 19, and 21-24 were previously cancelled and 2-5, 14-17, 20, 25, 26, and 32-
34 are cancelled.
Claims 27-31 have been examined.
Claims 27-31 are rejected.
Priority
	Priority to 371 PCT/US18/39177 filed on 06/23/2018, which claims priority to application 62/525097 filed on 06/26/2017 is acknowledged.
Withdrawn Rejections - 35 USC § 103
Response to Applicant’s Arguments
The rejection of claims 2, 3, 14, 15, 20, 25, 26 and 32-34 under 35 U.S.C. 103 as being unpatentable over Becker et al. (US Patent Application Publication 2011/0130710 A1, Published 06/02/2011) is moot since the claims are cancled.

The rejection of claims 4, 5, 16, and 17 under 35 U.S.C. 103 as being unpatentable over Becker et al. (US Patent Application Publication 2011/0130710 A1, Published 06/02/2011) as applied to claims 2, 3, 14, 15, 20, 25, and 26-34 above, and further in view of Davis et al. (US Patent Application Publication 2012/0184929 A1, Published 07/19/2012) is moot since the claims are canceled. 
Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
	The rejection of claims 29-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments to the claims. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art teaches compositions consisting of iodophor carried in a water soluble modified starch that is the reaction product of dextrin and epichlorohydrin. The prior art teaches application of such compositions to wounds. The prior art also suggests application of a composition comprising iodophor carried in a water soluble modified starch that is the reaction product of dextrin and epichlorohydrin for the reduction of a fibrillar collagenous growth. However, the prior art only teaches such a treatment in conjunction with other ingredients and/or application of other compositions. The prior art therefore does not teach or suggest treating an already fibrillar growth by only applying a composition only consisting of iodophor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALI SOROUSH/Primary Examiner, Art Unit 1617